DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2022.
Applicant's election with traverse of Group I, Claims 21-29 in the reply filed on 12/06/2022 is acknowledged.  The traversal is on the ground(s) that Cheng et al. does not disclose all of the common features of claims 21, 30, and 31.  This is not found persuasive because the alleged deficiencies of Cheng are limitations directed to a manner of operating the instantly claimed analyte detection system.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Additionally, Jafari et al. (Low-Temperature Plasma Ionization Ion Mobility Spectrometry) teaches all of the limitations recited in Group I, Claims 21-29 (see: rejections below), and therefore anticipates all of the shared special technical features between Group I/Group II and Group I/Group III.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the desorbed analyte" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafari et al. (Low-Temperature Plasma Ionization Ion Mobility Spectrometry).
Regarding claim 21, Jafari discloses an analyte detection system (Figure 1), comprising:
an ionization source, the ionization source configured for generating ions within the ionization source (see: LTP probe), the ionization source further configured for directing the ions out of the ionization source and to a sample located proximal to the ionization source, the sample being located in an ambient environment (see: Sampling ring, Sample holder inlet); and
wherein the ionization source is configured to apply a voltage between a first electrode and second electrode of the ionization source to generate an electric field which generates the ions (see: Internal electrode, Outer electrode); and
wherein the ionization source comprises a transport gas inlet port for introducing a transport gas to the ionization source to generate ions (see: Carrier gas inlet) and a dopant gas inlet port (see: Gaseous sample inlet, which is fully capable of transporting a dopant gas), wherein dopant is added to a gas flow through the dopant gas inlet port and the dopant reacts with the generated ions or the sample without being subjected to the electric field which generates the ions (see: distance between the Gaseous sample inlet and the Internal electrode, Outer electrode).
Regarding claim 22, Jafari further discloses the first electrode is a needle electrode (Figure 1, see: Internal electrode).
Regarding claim 23, Jafari further discloses the first electrode and the second electrode are separated by a dielectric barrier (pg. 799/Design for the LTP Ionization Source, see: glass tube).
Regarding claim 24, Jafari further discloses the first electrode is axially centered within the dielectric barrier (pg. 799/Design for the LTP Ionization Source, see: internal electrode was centered axially inside the glass tube).
Regarding claim 25, Jafari further discloses the second electrode is an outer electrode  (Figure 1, see: Outer electrode).
Regarding claim 26, Jafari further discloses the second electrode is in contact with an exterior portion of the dielectric barrier (pg. 799/Design for the LTP Ionization Source, see: A thin copper tape (22.3 x 30.0 mm) surrounding the outside of the glass tube was used as the outer electrode).
Regarding claim 27, Jafari further discloses an analyzer for receiving and analyzing the desorbed analyte from the sample, the analyzer being a mass spectrometer, an ion mobility spectrometer or a combination thereof (pg. 799-800/Positioning of the LTP Probe in the IMS Cell, see: IMS instrument).
Regarding claim 28, Jafari further discloses the ionization source forms a concentric ring around an inlet of the analyzer (Figure 1, see: concentric ring configuration of the interface between the IMS instrument and the LTP probe).
Regarding claim 29, Jafari further discloses a portion of the ionization source forms an inlet of the analyzer (pg. 799-800/Positioning of the LTP Probe in the IMS Cell, see: conic ring of the ionization/reaction region is configured as an inlet to the IMS instrument while diverting the drift gas from the plasma plume).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797